DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0357886 to Shi et al. (hereinafter Shi) in view of Paul et al. (US 2018/0366542, hereinafter Paul) and Matsumoto et al. (US 2002/0109187, hereinafter Matsumoto).
With respect to Claim 1, Shi discloses a field-effect transistor (FET) (Shi, Figs. 11, 14, 21-22, ¶0004-¶0011, ¶0024-¶0027, ¶0059, ¶0069-¶0101, ¶0106-¶0111) comprising:
       a semiconductor body (114) (Shi, Figs. 11, 14, 21-22, ¶0059, ¶0069, ¶0080, ¶0098) comprising a semiconductor material (e.g., SOI transistor comprising a silicon material on a buried oxide (BOX)), the semiconductor body comprising a first edge (e.g., an upper edge portion of the body 114 under the gate end 124 in Figs. 11, 14, 21-22);
       a gate (124) (Shi, Figs. 11, 14, 21-22, ¶0069, ¶0080, ¶0086, ¶0098) disposed above the semiconductor body (114), the gate comprising:
     a central gate region (a central portion of the T-shape gate or L-shaped gate) disposed above a first region of the semiconductor body to form a central conduction channel in the first region of the semiconductor body,
     the central gate region disposed along a first longitudinal axis (e.g., a vertical axis through a midline of the gate 124) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) and having a first end (e.g., an upper end) and a second end (e.g., a lower end) opposite the first end, the central gate region having a first length (e.g., a length in the horizontal direction extending through the middle portion of the T-shape or L-shaped gate) along a second longitudinal axis (e.g., a horizontal axis through a midline of the gate 124) orthogonal to the first longitudinal axis; and
       an edge gate region (e.g., end portion of the T-shape gate or L-shaped gate) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) overlying the first edge of the semiconductor body (114) to form an edge conduction channel (e.g., under the edge gate region) around the first edge of the semiconductor body,
     the edge gate region disposed in a direction of the second longitudinal axis orthogonal to the first longitudinal axis, and disposed adjacent to the first end (e.g., the upper end) of the central gate region, the edge gate region having a second length (e.g., a length in the horizontal direction extending through the upper edges of the T-shape or L-shaped gate) longer than the first length;
       a source region (120) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of a first polarity (e.g., N-type) within the semiconductor body (114) and disposed on a first side (e.g., left side) of the central conduction channel along a third longitudinal axis (e.g., a horizontal axis through the source/drain regions 120/122) parallel to the first longitudinal axis;
       a drain region (122) of the first polarity within the semiconductor body (114) and disposed on a second side (e.g., the right side) of the central conduction channel opposite the first side of the central conduction channel and along a fourth longitudinal axis parallel to the third longitudinal axis; and
       an implant (e.g., P+ implant 111) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of a second polarity (e.g., P-type) opposite the first polarity, the implant comprising: an edge implant region underlying (Shi, Figs. 11, 14, 22, ¶0098) at least a portion of the edge gate region, the edge implant region disposed along a sixth longitudinal axis (e.g., a horizontal axis extending through the upper edge of the gate) parallel to the second longitudinal axis.
Further, Shi does not specifically disclose (1) a central transistor defined by the central gate region disposed over the semiconductor body, the central transistor having a first threshold voltage; an edge transistor defined by the edge gate region disposed over the semiconductor body, the edge transistor having a second threshold voltage; (2) a central implant region coupled to the semiconductor body and disposed along a fifth longitudinal axis parallel to the third longitudinal axis and adjacent to one of the source region and the drain region, the central implant region having a first end and a second end opposite the first end; and an edge implant region adjacent to the first end of the central implant region.
Regarding (1), Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the FET transistors are interpreted as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages which are increased by changing a work function of the gate structure overlying the edge transistors; and the work function of the gate structure is increased by forming a hybrid polysilicon/metallic  gate structure, co-doping the gate structure with N-type and P-type dopants, or doping insulator under the gate structure, e.g., the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FET of Shi by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET comprising a central transistor defined by the central gate region disposed over the semiconductor body, the central transistor having a first threshold voltage; an edge transistor defined by the edge gate region disposed over the semiconductor body, the edge transistor having a second threshold voltage in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding (2), Matsumoto teaches SOI (Silicon-on-insulator) MOSFET (Matsumoto, Fig. 13, ¶0004, ¶0115-¶0122, ¶0157-¶0167 having a high speed and low power consumption, wherein SOI MOSFET comprises H-gate or T-gate and a body region and implant region (e.g., 55 and 13) (Matsumoto, Fig. 13, ¶0158, ¶0162, ¶0167) such that the body potential is fixed with a high stability, specifically, the implant region is p+ region comprising a central implant region (55) for body fixation that is provided in the source region (54) and coupled to the semiconductor body (e.g., the channel region under the gate electrode 71) and disposed along a longitudinal axis parallel to a longitudinal axis of the source region (54) and adjacent to one of the source region (54), the central implant region (55) having a first end (e.g., upper end) and a second end (e.g., lower end) opposite the first end; and an edge implant region (e.g., body region 13) adjacent to the first end (e.g., the upper end) of the central implant region (55); as the result, the body potential fixations through the body regions 13 and the central implant region 55  is enhanced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FET of Shi by forming p+ region in the source region for body fixation as a central implant region as taught by Matsumoto, wherein the p+ central implant region is adjacent to the upper and lower edge implant regions to have a central implant region coupled to the semiconductor body and disposed along a fifth longitudinal axis parallel to the third longitudinal axis and adjacent to one of the source region and the drain region, the central implant region having a first end and a second end opposite the first end; and an edge implant region adjacent to the first end of the central implant region in order to provide improved SOI MOSFET with enhanced body potential fixation and having a high speed and low power consumption (Matsumoto, ¶0004, ¶0122, ¶0162, ¶0167).
Regarding Claim 2, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi discloses the FET, wherein the gate further comprises: a second edge gate region (e.g., a lower edge of the T-shape or L-shaped gate 124) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) overlying a second edge of the semiconductor body (114) to form a second edge conduction channel around the second edge of the semiconductor body, the second edge gate region disposed along a seventh longitudinal axis (e.g., a horizontal axis extending through the lower edge of the gate) parallel to the second longitudinal axis, and disposed adjacent to the second end (e.g., the lower end) of the central gate region, the second edge gate region having a third length (e.g., a length in the horizontal direction extending through the lower edges of the T-shape or L-shaped gate) longer than the first length.
Regarding Claim 3, Shi in view of Paul and Matsumoto discloses the FET of claim 2. Further, Shi discloses the FET, wherein the third length (e.g., a length in the horizontal direction extending through the lower edges of the T-shape or L-shaped gate) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of the second edge gate region is equal to the second length (e.g., a length in the horizontal direction extending through the upper edges of the T-shape or L-shaped gate) of the edge gate region.
Regarding Claim 6, Shi in view of Paul and Matsumoto discloses the FET of claim 2. Further, Shi discloses the FET, wherein the implant (111) (Shi, Figs. 11, 14, ¶0069, ¶0080, ¶0086-¶0087) further comprises: a second edge implant region underlying at least a portion of the second edge gate region (e.g., the lower edge gate), the second edge implant region disposed along an eighth longitudinal axis (e.g., a horizontal axis extending through the lower edge of the gate) parallel to the second longitudinal axis.
Regarding Claim 7, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that the central implant region of the implant comprises a body connection implant electrically coupled to one of the source region and the drain region, and the semiconductor body. However, Matsumoto teaches SOI (Silicon-on-insulator) MOSFET (Matsumoto, Figs. 11-13, ¶0004, ¶0115-¶0122, ¶0157-¶0167) comprising the central implant region (e.g., p+ region 55 for body fixation in the source region 54) (Matsumoto, Figs. 12, 13, ¶0158-¶0162, ¶0167) comprises a body connection implant (e.g., p+ region 55) electrically coupled to the source region (e.g., 54, as shown in Fig. 13), and the semiconductor body (e.g., 4, SOI layer under the gate, as shown in Fig. 12); as the result, the body potential fixations through the body regions 13 and the central implant region 55  is enhanced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming p+ region in the source region as a central implant region as taught by Matsumoto to have the central implant region of the implant comprises a body connection implant electrically coupled to one of the source region and the drain region, and the semiconductor body in order to provide improved SOI MOSFET with enhanced body potential fixation and having a high speed and low power consumption (Matsumoto, ¶0004, ¶0122, ¶0162, ¶0167).
Regarding Claim 8, Shi in view of Paul and Matsumoto discloses the FET of claim 7. Further, Shi discloses the FET, further comprising: a substrate (e.g., SOI substrate) (Shi, Figs. 11, 14, 22, ¶0012-¶0013, ¶0061, ¶0080, ¶0086, ¶0098-¶0099); and a buried oxide (BOX) layer (e.g., a buried oxide of the SOI substrate) disposed on the substrate; the semiconductor body (114) disposed on the BOX layer.
Regarding Claim 9, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that the second threshold voltage is equal to or greater than the first threshold voltage. However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the second threshold voltage is equal to or greater than the first threshold voltage in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 10, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that the second threshold voltage is at least 300 millivolts (mV) higher than the first threshold voltage. However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor, and the edge threshold (VtE) is increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the second threshold voltage is at least 300 millivolts (mV) higher than the first threshold voltage in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 11, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that a ratio of the second threshold voltage to the first threshold voltage is at least 1.5. However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor, and the edge threshold (VtE) is increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063) or having an increase of more than 0.7 V (700 millivolts) so that the current leakage of the edge transistors is reduced by at least a factor of 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages, and optimizing the workfunction of the edge transistors as taught by Paul to have the FET, wherein a ratio of the second threshold voltage to the first threshold voltage is at least 1.5 in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claims 12 and 13, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that a work function of the edge gate region is greater than or equal to a work function of the central gate region (as claimed in claim 12); wherein a ratio of current leakage of the edge transistor to current leakage of the central transistor is at least 5.0 (as claimed in claim 13). However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the threshold voltages of the edge transistors are increased by changing a work function of the gate structure overlying the edge transistors; specifically, the gate structures of the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the work function and the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor, and the work function and the edge threshold (VtE) are increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063) or having an increase of more than 0.7 V (700 millivolts) so that the current leakage of the edge transistors is reduced by at least a factor of 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages, and optimizing the workfunction of the edge transistors as taught by Paul to have the FET, wherein a work function of the edge gate region is greater than or equal to a work function of the central gate region (as claimed in claim 12); wherein a ratio of current leakage of the edge transistor to current leakage of the central transistor is at least 5.0 (as claimed in claim 13) in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 16, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi discloses the FET, wherein: the source region (120) (Shi, Figs. 11, 14, 22, ¶0004-¶0005, ¶0069, ¶0080, ¶0086, ¶0098-¶0099) comprises a N-type source region; the drain region (122) comprises a N-type drain region; and the implant (111) comprises a P-type material, but does not specifically disclose that the semiconductor body comprises an N-well; the source region comprises a P-type source region; the drain region comprises a P-type drain region; the central conduction channel comprises an N-type central conduction channel; the edge conduction channel comprises an N-type edge conduction channel; and the implant comprises an N-type material. However, Paul teaches forming a SOI pFET transistor (Paul, Figs. 2A-3, ¶0030, ¶0061-¶0063) that comprises edge transistor and the central transistor, wherein the conductive channel is N-type, the source region and the drain regions are P+ type, and the body contact is N+ type, and similar technique is used to alter the workfunction of the edge transistors of the pFETs with suitable change of doping materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by forming a pFET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the semiconductor body comprises an N-well; the source region comprises a P-type source region; the drain region comprises a P-type drain region; the central conduction channel comprises an N-type central conduction channel; the edge conduction channel comprises an N-type edge conduction channel; and the implant comprises an N-type material in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 18, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi discloses the FET integrated into a device (Shi, Figs. 11, 14, 22, ¶0106) selected from the group consisting of: a cellular phone; a smart phone; a tablet.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0357886 to Shi in view of Paul (US 2018/0366542) and Matsumoto (US 2002/0109187) as applied to claim 1, and further in view of Beyer et al. (US Patent No. 5,729,039, hereinafter Beyer).
Regarding Claims 14 and 15, Shi in view of Paul and Matsumoto discloses the FET of claim 1. Further, Shi does not specifically disclose that the second length of the edge gate region is at least 0.1 micrometers (m) longer than the first length of the central gate region (as claimed in claim 14); wherein a ratio of the second length of the edge gate region to the first length of the central gate region is at least 1.02 (as claimed in claim 15). However, Beyer teaches forming SOI transistor (Beyer, Fig. 7, Col. 1, lines 9-11; lines 53-67; Col. 2, lines 1-13; Col. 3, lines 1-14) having the edge gate region  (e.g., gate extension 110 along axis 1D-1D) to form a  body contact  (212) through the edge gate region with minimal increase in area and to cure the floating body problem of the SOI transistors, wherein the second length (e.g., along axis 1D-1D) of the edge gate region (110) is about 1 micrometers (m), and the first gate length (e.g., along axis 2D-2D) is less than 0.5 micrometers (m) so that the second length (e.g., along axis 1D-1D) is at least 0.5 micrometers (m) longer than the first length of the central gate region (e.g., along axis 2D-2D), and a ratio of the second length to the first length (1/0.5=2) is greater than 1.02.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Matsumoto by optimizing the length of the gate extension region for the body contact extending through the gate as taught by Beyer to have the FET, wherein the second length of the edge gate region is at least 0.1 micrometers (m) longer than the first length of the central gate region (as claimed in claim 14); wherein a ratio of the second length of the edge gate region to the first length of the central gate region is at least 1.02 (as claimed in claim 15) in order to provide an improved SOI  transistor having reduced space and with cured floating body problem of the SOI transistors (Beyer, Col. 1, lines 9-11; lines 53-67; Col. 2, lines 1-13).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891